COURT OF APPEALS
                            SECOND DISTRICT OF TEXAS
                                 FORT WORTH

                                    NO. 2-08-056-CV

IN RE MICHAEL IRVIN                                                      RELATOR

                                       ------------

                               ORIGINAL PROCEEDING

                                       ------------

                          MEMORANDUM OPINION 1

                                       ------------

        The court has considered relator’s petition for writ of mandamus and is

of the opinion that, without deciding whether the trial court’s sanctions order

constitutes a clear abuse of discretion, relief should be denied because there is

an adequate remedy by appeal.           Accordingly, relator’s petition for writ of

mandamus is denied.

        Relator shall pay all costs of this original proceeding, for which let

execution issue.

                                                      PER CURIAM


PANEL A: CAYCE, C.J.; DAUPHINOT and MCCOY, JJ.

DELIVERED: March 5, 2008


  1
      See T EX. R. A PP. P. 47.4.